Citation Nr: 1218094	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  08-13 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented sufficient to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from May 1968 to December 1969, including a tour-of-duty in the Republic of South Vietnam.  

This appeal to the Board of Veterans' Appeals, hereinafter the Board, arose from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that, in pertinent part, denied the appellant's claims for entitlement to service connection for bilateral hearing loss, tinnitus, a skin disorder, and posttraumatic stress disorder (PTSD).  Subsequent the appellant's perfection of his appeal to the Board, the RO granted service connection for PTSD.  This is a full grant of benefits and as such, that issue is no longer on appeal or before the Board.  

The appellant subsequently proffered testimony before the undersigned Veterans Law Judge (VLJ) in Houston in March 2012.  A transcript of that hearing was prepared and has been included in the claims folder for review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board notes that, in the July 2007 rating decision, the RO characterized the issue to reopen the claim of service connection for a skin disorder as that of entitlement to service connection, and finds that, by its silence, the RO apparently conceded that the appellant had submitted sufficient evidence to reopen the claim of entitlement to service connection, which was previously denied in a June 1970 rating decision.  However, the Court has held that, in a matter such as this, the Board has a legal duty to consider the issue of whether new and material evidence has been submitted to reopen the claim, regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  Furthermore, if the Board finds that new and material evidence has not been submitted, it is unlawful for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the issue currently before the Board is whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disorder and has been recharacterized as such on the front page of this action.  

As the Board is reopening the appellant's claim for entitlement to service connection for a skin disorder, said issue is addressed in the REMAND portion of the decision below and it is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACTS

1.  In June 1970, the RO denied the appellant's claim for entitlement to service connection for a skin disorder.  The appellant did not request reconsideration nor did he appeal the RO's decision.  Thus, the June 1970 RO decision is final. 

2.  The evidence received since the RO's decision of June 1970 is not duplicative or cumulative of evidence previously of record and does raise a reasonable possibility of substantiating the appellant's claim.

3.  A hearing loss did not have its clinical onset in service and is not otherwise related to active duty; a sensorineural hearing loss was not exhibited within the first post service year.  

4.  Tinnitus did not have its clinical onset in service and is not otherwise related to active duty. 


CONCLUSIONS OF LAW

1.  The June 1970 RO decision denying entitlement to service connection for a skin disorder is final.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1969); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a skin disorder, to include as being secondary to chemical dioxin exposure, has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011).

3.  Bilateral hearing loss was not incurred or aggravated in service, and a sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

3.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

Also, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  New and Material Evidence

The appellant claims that current skin disability had its onset in service and should be service-connected. 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim for service connection for a skin disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

As will be detailed below, the appellant's claim involving entitlement to service connection for a skin disorder (or rash) has been the subject of an adverse prior final decision.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

For claims to reopen filed on or after August 29, 2001, such as this one, evidence is considered "new" if it was not previously submitted to agency decision makers. Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. § 3.156(a) (2011).  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the specified bases for the final disallowance that must be considered, in determining whether the newly submitted evidence is probative.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a specified basis for that last final disallowance of the claim.  Id. 

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted further the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation was designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

A June 1970 rating decision denied the appellant's claim that sought entitlement to service connection for a nonspecific skin disability or rash.  The basis for the denial was that the service treatment records did not complaints or findings indicative of such a condition, and as such, the claim would not be granted.  The appellant was notified of that decision but he did not file a notice of disagreement within one year; hence, it became final.  38 U.S.C. § 4004(b) (1964); 38 C.F.R. § 19.104 (1969); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  Nor was new and material presented within one year of that determination pursuant to 38 C.F.R. § 3.156(b). 

When the RO denied service connection, it based its decision on the appellant's service treatment records, his service personnel records, and the application for benefits.  Since then, the appellant has submitted his own written statements and he has provided testimony before the Board.  During his hearing before the undersigned Veterans Law Judge, the appellant described the types of skin outbreaks he has experienced since service.  He has further clarified where the outbreaks on his body occurred and also who provided treatment to him over the year.  Also provided by the appellant were copies of private dermatological treatment records that show treatment from the 1970s to the near present.  Findings and assessments included folliculitis, xerosis, papilloma left nipple, herpes, and tinea corporis.  

The additional evidence is new as it was not of record at the time of the June 1970 2002 decision.  It is not cumulative in that it possibly substantiates a previously unestablished fact - the appellant has a skin disability, variously characterized, for which he has received treatment since the early 1970s.  Hence, it is the conclusion of the Board that this evidence is material because it does relate to a previously unestablished fact necessary to substantiate the claim.  Thus, in accordance with Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009) and Rodgers v. Shinseki, 2009 WL 3236281 (Vet. App.), along with Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board concludes that the appellant has submitted evidence that is new and material, and the issue involving service connection for a skin disability, to include as being secondary to chemical dioxin exposure, is reopened.

Since the claim is reopened, the Board must address the merits of the appellant's claim.  Before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence. 

II.  Service Connection - Hearing Loss and Tinnitus

A.  Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide. 

By way of a letter dated in April 2007, the appellant was furnished notice of the type of evidence needed in order to substantiate the claim.  The appellant was also generally informed that he should send to VA evidence in his possession that pertains to the claim and advised of the basic law and regulations governing the claim, the cumulative information and evidence previously provided to VA (or obtained by VA on the appellant's behalf), and provided the basis for the decision regarding the claim. 

The appellant was provided with adequate notice of the evidence which was not of record, additional evidence that was necessary to substantiate the claim, and he was informed of the cumulative information and evidence previously provided to VA, or obtained by VA on his behalf. 

For the reasons above the Board finds that VA substantially complied with the specific requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate the claim and the relative duties of VA and the claimant to obtain evidence); Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the notice requirement, pertaining to the evidence in the claimant's possession or a similar request to that effect).  In this context, it is well to observe that VCAA requires only that the duty to notify be satisfied, and that claimants be given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993). Sutton v. Brown, 9 Vet. App. 553 (1996). 

In addition, where a claim involves basic entitlement to service connection, the Court held that the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all of the elements of a claim for service connection, including notice that a disability rating and effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Here, the Board notes that the appellant was provided with Dingess-type notice via the letter that was provided to him in April 2007.  

The Board also finds that VA has made reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim.  In particular, the information and evidence associated with the claims files consists of the appellant's service records, post-service treatment records and reports, VA examinations, a Board hearing transcript, and written statements submitted by the appellant and his representative in support of the claim. 

Moreover, the VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  In this respect, the record reflects that the service member did undergo a VA audiological examination in conjunction with his claim for benefits.  The results from that examination have been included in the claims folder for review.  It is noted that in the examination, the examiner reviewed the history, the available medical records, supplied an opinion and provided sufficient information so the Board can render an informed determination with respect to the appellant's assertions.  Therefore, the Board finds that this report is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Based on the foregoing, the Board concludes that there is no identified evidence that has not been accounted for with respect to the appellant's claim and that, under the circumstances of this case, VA has satisfied its duty to assist the appellant.  Accordingly, further development and further expending of VA's resources is not warranted. 

B.  Discussion

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 3.309 (2011).  Further, service connection may be granted for disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2011); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

With respect to the first requirement of a current disability, before service connection may be granted for hearing loss, that loss must be of a particular level of severity.  For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Even though disabling hearing loss may not be demonstrated at separation, a service member may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  The threshold for normal hearing is from zero to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).

The appellant's service medical treatment records are negative for any treatment for or findings suggestive of a chronic hearing disability of either ear.  The record reflects that when the appellant was discharged from service, a whisper test was given to the appellant as a means of testing his hearing.  However, a normal whispered voice test can neither establish nor rule out the presence of a hearing loss disability, as defined in 38 C.F.R. § 3.385 (2011), in that these results are inaccurate to determine the presence of high frequency hearing loss.  Particularly in light of Hensley, this examination is without probative value.  The remaining service medical records are negative for any complaints involving hearing loss or treatment for any condition related to hearing.  Those same records are also devoid of any complaints involving ringing of the ears or a diagnosis thereof.  

Approximately thirty-eight years later, the appellant filed a claim for entitlement to service connection for bilateral hearing loss and tinnitus.  Following his claim for benefits, and after the appellant's known and available medical treatment records had been obtained and included in the claims folder, the appellant underwent a VA audiological examination.  This occurred in August 2011.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
35
40
LEFT
20
20
25
25
30

Speech audiometry revealed speech recognition ability of 88 percent in both ears.  The examiner, after the appellant finished the audiological testing, concluded that the appellant's hearing loss was not related to his military service and any noise exposure he might have endured.  The examiner also found that the appellant's tinnitus was not related or caused by his military service.  In concluding, the examiner deduced that neither disorder was attributable to any type of noise exposure that the appellant may have experienced while on active duty, and that the disabilities were more likely related to the effects of aging on the appellant.  

A review of the appellant's treatment records does show complaints involving tinnitus and bilateral hearing loss.  However, those same records do not attribute either disability or disorder to the appellant's military service.  More specifically, an audiological assessment from April 2009 noted the following:

	. . . No known Hx of ear disease.  Currently denies ear pain and/or drainage.  Reports disequilibrium and occasional vertigo, most commonly associated with sudden head movement.  History of military noise exposure is minimal by veteran's own report.  He served as a communications specialist in a support unit.  Onset of hearing loss and tinnitus are not associated with any specific acoustic event.  Vet reports gradual progression of each. . . . 

The service treatment records establish that the appellant did not seek medical evaluation for hearing loss or tinnitus during active duty.  The appellant has also indicated that he did not seek medical treatment for hearing loss while he was on active duty and it was not until many years after he was discharged that he actually brought forth the assertion that he believed that his bilateral hearing loss, along with his tinnitus, was caused by or the result of his military service.  This establishes that there is no objective evidence that the appellant manifested hearing loss disability, as defined for VA purposes, within one year following service separation.  Thus, service connection on the basis of a presumption of service connection is not warranted.  38 C.F.R. §§ 3.307, 3.309 (2011).

The only evidence favorable to the appellant's contention that he incurred chronic hearing loss during service is the lay evidence provided by him.  The appellant has also claimed that his current tinnitus must have been caused also by acoustic trauma he experienced while on active duty.  The appellant is competent to state that he experienced a decrease in his hearing acuity and ringing of the ears.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the appellant's lay statement that he experienced this decrease intermittently in service and thereafter, and that the ringing in the ears began shortly after he was exposed to inservice acoustic trauma.  

The appellant also contends that current hearing loss and tinnitus were caused by acoustic trauma he experienced while he was on active duty.  He has not provided any supporting medical evidence that would corroborate his assertions.  While he is competent to report what he sensed, he is not competent to determine the etiology of his hearing loss or tinnitus.  He is not shown to have any medical expertise and determining the cause of auditory disability is not something a lay person can logically infer.  His contentions in this respect have no probative weight.  

The Veteran has not proffered any type of discussion as to why the audiologist's opinion of August 2011 or the statement provided by the medical treating individual in April 2009 were faulty or based on inaccurate evidence or reasoning.  However, despite the appellant's assertions, in August 2011, a VA audiologist concluded that the appellant's bilateral hearing and tinnitus were not related to service and that if there was any effect of acoustic trauma on the appellant's hearing while in service, it would have been noted, even in a small manner, on the medical records and tests from service.  The Board finds the opinion by the audiologist, and individual with training in the nature and etiology of auditory disability, to be of greater probative value than the Veteran's opinion.   

The Board finds that the appellant's reports that he experienced hearing loss and tinnitus since his discharge from active service less than credible.  In addition to a lack of complaints or findings of hearing loss or tinnitus in the service treatment records, on the Report of Medial History at separation from service, the Veteran denied that he ever had hearing loss or any ear trouble.  It seems likely that the Veteran would have reported problems at this time if he had noticed them.  He did report eye and knee problems at that time.  The initial reference to hearing loss and tinnitus originating in service is in treatment records dated many years after service and following the claim for compensation.  The Board does not find this evidence convincing.  His statements in this regard are of little probative value.  

The Board must weigh the credibility and probative value of the medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion. 

Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there is only the VA examiner's opinion of August 2011 along with the notes in the VA medical treatment records.  The examiner's opinion was not equivocal.  That examiner was very specific and direct in the opinion that was provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit- of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board would further point to the opinion provided by the VA audiologist was not vague or ambiguous with the assertions made, and the examiner discussed why the appellant's bilateral hearing loss and tinnitus were not related to service.  In other words, the Board believes that the VA examiner provided sound reasoning in the analysis of the situation.  The VA medical specialist reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Here, a medical expert has fairly considered all the evidence and the opinion may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinion provided in August 2011 on which it bases its determination that service connection for bilateral hearing loss and tinnitus are not warranted.  In other words, the Board attaches the most significant probative value to the opinion as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the appellant's claim for service connection for bilateral hearing loss and tinnitus.  The provisions of 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010) regarding reasonable doubt are not applicable.  The claim must be denied. 

Finally, the Board finds the lapse in time after discharge from service to the showing of the purported disorder to be probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for hearing loss of both ears and tinnitus. 

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran has been diagnosed with bilateral hearing loss and tinnitus, the weight of the medical evidence is against a finding that these conditions are related to his military service.  On these facts, the preponderance of the evidence is against the claim. 

Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
 

ORDER

1.  New and material evidence has been received to reopen the claim for entitlement to service connection for a skin disorder, to this extent, the appeal is allowed.

2.  Entitlement to service connection for bilateral hearing loss is denied. 

3.  Entitlement to service connection for tinnitus is denied. 


REMAND

As previously indicated above, the Board has reopened the appellant's claim for entitlement to service connection for a skin disorder, to include as being secondary to chemical dioxin exposure.  VA has a duty to develop the appellant's claims prior to the issuance of a decision on the merits of the claim.  This duty includes the duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).  The record reflects that a VA examiner has not commented on the assertions made by the appellant; i.e., that he now has a skin disorder affecting various parts of his body that is the result of or may be related to his service.  A thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluations will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of claims).  Based upon the evidentiary record in the instant case and in light of the applicable provisions of the VCAA, it is the Board's opinion that such an examination should be afforded the appellant before the Board issues a determination on the merits of his claim. 

Additionally, a review of the claims folder indicates that the last request for VA treatment records was in June 2011.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the AMC should request VA medical records pertaining to the appellant that are dated from June 2011 to the present. 

Accordingly, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following development:

1.  The AMC should obtain the Veteran's VA treatment records for any skin disability, dated from June 2011 to present and associate them with the claims file.  

2.  The appellant should be afforded a VA dermatological examination.  The claims folder should be provided to the examiner for review in conjunction with the examination.  If possible, the examination should not be performed by an individual who has previously examined the appellant.  Moreover, the examination should be conducted by a physician, if possible, based on the medical questions presented. 

After reviewing the file, the examiner must state whether the appellant now suffers from a skin disability and if so, the type of skin disorder he now suffers therefrom.  The examiner should render an opinion as to whether it is at least as likely as not that the appellant's claimed skin disorder is related to his military service, to include exposure to chemical dioxins.   If it is determined that the appellant's skin disability is not related to or caused by his military service, an opinion should be provided as to the etiology of any found skin disorder.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a comprehensive report including rationales for all opinions and conclusions.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the appropriate examiner must specifically discuss the appellant's contentions and his statements concerning the chronicity of symptoms he has experienced since service.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  

3.  If the benefit sought on appeal remains denied, the appellant and his accredited representative should be provided an SSOC regarding the issue now on appeal.  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


